Citation Nr: 1040137	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for the cause of Veteran's 
death.

2.  Entitlement to Dependence and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1945 to December 
1948 and from November 1968 to November 1971.  He died in August 
2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that 
denied the above claims.


FINDINGS OF FACT

1.  The Veteran died in August 2008.  The Certificate of Death 
lists the immediate cause of death as pulmonary 
fibrosis/interstitial lung disease, with other significant 
factors contributing to death of multiple myeloma, deep vein 
thrombosis, pulmonary embolism, hypertension, pulmonary 
hypertension, coronary artery disease, history of prostate 
cancer, and seizure disease.  

2.  At the time of the Veteran's death, service connection was in 
effect for degenerative joint disease of the lumbar spine, 
arteriosclerotic heart disease, and cervical joint disease.  

3.  The medical evidence does not show that pulmonary fibrosis or 
interstitial lung disease had their onset during service or were 
related to any in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
degenerative joint disease of the lumbar spine, arteriosclerotic 
heart disease, or cervical joint disease, caused or contributed 
substantially or materially to cause the Veteran's death.

5.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disabilities for a period 
of at least five years immediately after his discharge from 
active service or for 10 or more years prior to his death, and 
was a prisoner of war.  Nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable error 
in a prior decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A.  §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 


Generally, a veteran's death is service connected if it resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval, or air service. 38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection 
may be demonstrated either by showing direct service incurrence 
or aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A disability 
is the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to the 
death.  38 C.F.R. § 3.312(b).  A disability is a contributory 
cause of death if it contributed substantially or materially to 
the cause of death, combined to cause death, aided or lent 
assistance to producing death - e.g., when a causal (not just a 
casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

The Veteran died in August 2008.  The death certificate lists the 
immediate cause of death as pulmonary fibrosis/interstitial lung 
disease, with other significant factors contributing to death of 
multiple myeloma, deep vein thrombosis, pulmonary embolism, 
hypertension, pulmonary hypertension, coronary artery disease, 
history of prostate cancer, and seizure disease.  

At the time of the Veteran's death, service connection was in 
effect for degenerative joint disease of the lumbar spine, rated 
as 40 percent disabling; arteriosclerotic heart disease, rated as 
30 percent disabling; and cervical joint disease, rated as 10 
percent disabling for a combined rating of 60 percent.  

As recorded on the death certificate, the Veteran died in August 
2008 as a result of pulmonary fibrosis/interstitial lung disease 
that he had for about 3 years.  Review of the service treatment 
records show that pulmonary fibrosis and interstitial lung 
disease were not clinically evident in military service and the 
Veteran was not diagnosed as having such until about three years 
prior to his death.  The long time lapse between service and any 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent medical evidence of record 
relating the pulmonary fibrosis or interstitial lung disease to 
his active service.  

In view of the foregoing, the Board finds that the Veteran's 
pulmonary fibrosis or interstitial lung disease did not have 
their onset in service and were not related to any in-service 
disease or injury.  

The appellant does not contend that the Veteran's pulmonary 
fibrosis or interstitial lung disease were related to service, 
but that the Veteran's service-connected heart condition 
contributed to his death.  

Following a careful review of the record, the Board finds that 
the evidence does not show that the Veteran's service-connected 
disabilities, including arteriosclerotic heart disease, either 
contributed substantially or materially to the Veteran's death.  
The lumbar and cervical spine disabilities were not listed nor 
related to the Veteran's primary cause of death nor were they 
found to be significant factors of his death.  No medical 
professional has attributed the Veteran's death to any of these 
service-connected disabilities.  In fact, the record is silent 
for any connection between the Veteran's degenerative joint 
disease of the lumbar spine, arthritis of the cervical and lumbar 
spine, and cervical joint disease, and the causes of his death.

Coronary artery disease was listed as one of the many significant 
conditions contributing to the Veteran's death.  During his 
lifetime, the Veteran was service-connected for arteriosclerotic 
heart disease, which affects a vital organ.  However, according 
to several medical opinions, the Veteran's service-connected 
heart condition did not substantially or materially contribute to 
the his death.  

In a December 2008 VA opinion, the examiner reviewed the claims 
file and provided a detailed medical history regarding the 
circumstances of the Veteran's death.  The examiner also noted 
that the Veteran's wife submitted a statement dated September 
2008 stating that the Veteran had chest pain and trouble 
breathing when he was admitted to the hospital and the morning 
that he died.  The examiner stated that a review of the evidence 
shows that the primary cause of the Veteran's death was 
interstitial lung disease.  While the Veteran had 
arteriosclerotic heart disease, it was the examiner's opinion 
that it was less likely than not that the heart disease 
contributed materially and substantially to the Veteran's death.  
The examiner noted that the Veteran had undergone cardiac bypass 
surgery previously, but from a review of his medical records, it 
appeared that his cardiac status was stable prior to his recent 
decline.  The examiner explained that during the Veteran's 
hospitalization, he had a brief bout of atrial fibrillation, but 
it resolved.  Additionally, the Veteran was aggressively treated 
for congestive heart failure to which he responded well; however, 
his hypoxia continued to worsen and the well-documented pulmonary 
condition was the cause of his hospitalization and ultimate 
expiration.  

In September 2010, an independent medical opinion was obtained 
regarding whether the Veteran's service-connected 
arteriosclerotic heart disease contributed materially to his 
death.  Following a thorough review of the Veteran's medical 
history, the examiner found that the Veteran's death was 
primarily caused by severe interstitial lung disease and 
pulmonary fibrosis.  He also found that the Veteran's coronary 
heart disease contributed minimally to his ultimate demise, but 
it did not contribute substantially nor did it have a 
debilitating effect that led to his death.  The examiner based 
this opinion on several factors.  First, there was no documented 
coronary event after the Veteran underwent a coronary artery 
bypass graft in 1991.  The Veteran had several stress tests and 
admissions following the surgery, but enzymes and 
electrocardiograms (ECGs) were always negative.  The examiner 
noted that the Veteran's family and home nurse stated that the 
Veteran experienced chest pain with his dyspnea in the last weeks 
of his life; however, he stated that this pain could have been 
related to the Veteran's bony metastases and respiratory 
distress.  The examiner also noted that at various times, the 
left heart failure was considered as an explanation for the 
patient's dyspnea and his echocardiogram did show left 
ventricular dysfunction.  The examiner, however, went on to 
explain that clear evidence of severe pulmonary fibrosis and 
diffuse rales are actually more typical of fibrosis than 
pulmonary congestion.  In addition, chest x-rays and at least one 
CT scan did not show evidence of heart failure.  The Veteran did 
have right heart failure, but this responded well to diuretic 
therapy; hypoxia and dyspnea did not respond suggesting that they 
were due to pulmonary disease and not due to heart failure.  The 
examiner concluded that it was less likely than not that the 
Veteran's service-connected heart disease played any substantial 
role in his death nor did it cause debilitating effects or 
general impairment of health to an extent that it rendered him 
materially less capable of resisting the effects of the severe 
pulmonary disease that resulted in his death.  

Review of the entire record, including the above medical 
opinions, reveals that the Veteran's service-connected 
arteriosclerotic heart disease did not render the Veteran 
materially less capable of resisting the effects of other disease 
or injury primarily causing death nor was it of such severity as 
to have a material influence in accelerating death.  The VA 
examiner provided a definitive opinion that the Veteran's heart 
disease did not cause or contribute to his death.  In addition, 
the independent medical examiner further opined that the 
Veteran's heart disease only affected the Veteran minimally and 
did not have a substantial role in his death nor did it cause 
debilitating effects or general impairment of health to an extent 
that it rendered him materially less capable of resisting the 
effects of the severe pulmonary disease that resulted in his 
death.  The examiners provided rationale and cited to specific 
evidence in the file as support for their opinions.  As the 
opinions were based upon review of the claims file and a physical 
examination, they are found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

As previously stated, the appellant asserts that the Veteran's 
death was caused by his service-connected heart disease.  
Although lay testimony can be competent to describe symptoms and 
generally observable conditions, it generally is not competent to 
establish a medical diagnosis or medical etiology.  See Jandreau, 
492 F.3d at 1376.  The record does not contain a competent 
opinion linking the Veteran's death to service or a service-
connected disability, and the medical evidence of record does not 
otherwise demonstrate it is related to service.

As there is no competent evidence linking the cause of the 
Veteran's death to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the 
Veteran's death was not the result of willful misconduct and, at 
the time of death, any one of the three following circumstances 
existed: 1) the Veteran was receiving or entitled to receive 
compensation for service-connected disability that was rated by 
VA as 100 percent disabling for at least 10 years immediately 
preceding death; 2) the Veteran had been rated 100 percent 
disabled since release from active duty and for at least five 
years immediately preceding death; or 3) the Veteran was rated as 
100 percent disabled for a continuous period of not less than one 
year immediately preceding death and was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated by VA 
as totally disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset an 
indebtedness of the Veteran; (3) the Veteran had not received 
total disability compensation solely because of clear and 
unmistakable error in a VA decision; (4) the Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) VA 
was withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 
3.22(b).

The appellant in this case is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 because the Veteran did not meet any of the 
criteria in the applicable statute and regulation at the time of 
his death.  He was not in receipt of a total rating for at least 
10 years immediately preceding his death.  The Veteran's combined 
disability rating at the time of his death was 60 percent.  In 
addition, there is no evidence or contention that the Veteran was 
a prisoner of war.

There is no evidence or argument that the Veteran was entitled to 
receive compensation for service-connected disabilities rated 
totally disabling but was not in receipt of due to one of the 
reasons listed in 38 C.F.R. § 3.22(b).  Neither the Veteran, 
during his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the Veteran to a total 
rating.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(noting that any claim of CUE must be pled with specificity); 
Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim 
of CUE requires specific allegations of CUE).

For the reasons stated above, there is no basis under the 
applicable statute and regulation for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant's claim must therefore 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

Notice and Assistance

As a preliminary matter, the Board finds that no further action 
is necessary to comply with VA's statutory duties to notify and 
assist the appellant in connection with the issue of entitlement 
to DIC under to the provisions of 38 U.S.C.A. § 1318 as those 
duties are not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2008.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and obtained medical opinions as to the 
cause of the Veteran's death.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to service connection for the cause of Veteran's 
death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


